 

Exhibit 10.1

 

HOST MARRIOTT CORPORATION

 

Non-Employee Directors’ Deferred Stock Compensation Plan

 

As Amended and Restated

Effective January 1, 2005

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

PURPOSE AND EFFECTIVE DATE

   1

1.1

  

Purpose

   1

1.2

  

Effective Date

   1

ARTICLE II

  

DEFINITIONS

   2

2.1

  

Board

   2

2.2

  

Code

   2

2.3

  

Committee

   2

2.4

  

Company

   2

2.5

  

Contribution Date

   2

2.6

  

Deferral Date

   2

2.7

  

Director

   2

2.8

  

Director Stock Awards

   2

2.9

  

Disability

   2

2.10

  

Exchange Act

   2

2.11

  

Fair Market Value

   2

2.12

  

Fees

   3

2.13

  

Participant

   3

2.14

  

Plan

   3

2.15

  

Secretary

   3

2.16

  

Separation from Service

   3

2.17

  

Shares

   3

2.18

  

Special One-Time Director Stock Awards

   3

2.19

  

Stock Units

   3

2.20

  

Stock Unit Account

   3

2.21

  

Year of Service

   3

ARTICLE III

  

SHARES AVAILABLE UNER THE PLAN

   4

ARTICLE IV

  

ADMINISTRATION

   5

ARTICLE V

  

ELIGIBILITY

   6

ARTICLE VI

  

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

   7

6.1

  

General Rule

   7

6.2

  

Timing of Election

   7

6.3

  

Form of Election

   7

6.4

  

Establishment of Stock Unit Account

   7

6.5

  

Credit of Dividend Equivalents

   7

 



--------------------------------------------------------------------------------

ARTICLE VII

  

DIRECTOR STOCK AWARDS

   8

7.1

  

Qualification and Amount

   8

7.2

  

Vesting

   8

ARTICLE VIII

  

SETTLEMENT OF STOCK UNITS

   9

8.1

  

Settlement of Account

   9

8.2

  

Payment Options

   9

8.3

  

Continuation of Dividend Equivalents

   9

8.4

  

In Kind Dividends

   9

8.5

  

Conversion and Payment of Director Stock Awards

   9

8.6

  

Voting and Dividend Rights

   9

ARTICLE IX

  

SPECIAL ONE-TIME DIRECTOR STOCK AWARDS

   10

ARTICLE X

  

UNFUNDED STATUS

   11

ARTICLE XI

  

DESIGNATION OF BENEFICIARY

   12

ARTICLE XII

  

ADJUSTMENT PROVISIONS

   13

ARTICLE XIII

  

PLAN CONSTRUCTION

   14

ARTICLE XIV

  

GENERAL PROVISIONS

   15

14.1

  

No Right to Continue as a Director

   15

14.2

  

No Shareholder Rights Conferred

   15

14.3

  

Change to the Plan

   15

14.4

  

Consideration

   15

14.5

  

Compliance with Laws and Obligations

   16

14.6

  

Limitations on Transferability

   16

14.7

  

Governing Law

   16

14.8

  

Plan Termination

   16

 



--------------------------------------------------------------------------------

HOST MARRIOTT CORPORATION

NON-EMPLOYEE DIRECTORS’ DEFERRED STOCK COMPENSATION PLAN

 

WHEREAS, Host Marriott Corporation sponsors the Host Marriott Corporation
Non-Employee Directors’ Deferred Stock Compensation Plan (the Plan); and

 

WHEREAS, HMC desires to amend and restate the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code.

 

NOW, THEREFORE, Host Marriott Corporation hereby adopts this amendment and
restatement of the Plan as provided herein, effective as of January 1, 2005.

 



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND EFFECTIVE DATE

 

1.1 Purpose. The Host Marriott Corporation Non-Employee Directors’ Deferred
Stock Compensation Plan (the “Plan”) is intended to advance the interests of
Host Marriott Corporation and its shareholders by providing a means to attract
and retain highly-qualified persons to serve as non-employee Directors and to
promote ownership by non-employee Directors of a greater proprietary interest in
Host Marriott Corporation, thereby aligning such Directors’ interests more
closely with the interests of shareholders of Host Marriott Corporation.

 

1.2 Effective Date. This amendment and restatement of the Plan shall become
effective as of January 1, 2005.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

The following terms shall be defined as set forth below:

 

2.1 “Board” means the Board of Directors of the Company.

 

2.2 “Code” means the Internal Revenue Code of 1986, as amended and the
regulations issued thereunder.

 

2.3 “Committee” has the meaning set forth in Section 4.1.

 

2.4 “Company” means Host Marriott Corporation, a Maryland corporation, or any
successor thereto.

 

2.5 “Contribution Date” means the Contribution Date as defined in the Employee
Benefits and Other Employment Matters Allocation Agreement between Host Marriott
Corporation, Host Marriott, L.P. and Crestline Capital Corporation.

 

2.6 “Deferral Date” has the meaning set forth in Section 6.4.

 

2.7 “Director” means any individual who is a member of the Board.

 

2.8 “Director Stock Awards” means the stock awards described in Article VII of
this Plan.

 

2.9 “Disability” means that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.

 

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act include rules thereunder and
successor provisions and rules thereto.

 

2.11 “Fair Market Value” means the average of the highest and lowest quoted
selling prices for the Shares on the relevant date, or (if there were no sales
on such date) the average so computed on the nearest day before and the nearest
day after the relevant date, as reported in The Wall Street Journal or a similar
publication selected by the Committee.

 

2



--------------------------------------------------------------------------------

2.12 “Fees” means all or part of any retainer and/or fees payable to a
non-employee Director in his or her capacity as a Director.

 

2.13 “Participant” means a Director who is not employed by the Company or its
affiliates and who is approved by the Board to participate in this Plan.

 

2.14 “Plan” has the meaning set forth in Section 1.1.

 

2.15 “Secretary” means the Corporate Secretary or any Assistant Corporate
Secretary of the Company.

 

2.16 “Separation from Service” shall have the meaning set forth in Section 409A
of the Code.

 

2.17 “Shares” means shares of the common stock of Company, par value $1.00 per
share, for the period before the Contribution Date, and shares of the Company,
par value $0.01 per share, for the period beginning on or after the Contribution
Date.

 

2.18 “Special One-Time Director Stock Awards” means the stock awards described
in Article IX of this Plan.

 

2.19 “Stock Units” means the credits to a Participant’s Stock Unit Account under
Article VI of this Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.

 

2.20 “Stock Unit Account” means the bookkeeping account established by the
Company pursuant to Section 6.4.

 

2.21 “Year of Service” means service as a Director for a twelve (12) consecutive
month period commencing on the date on which the Director is first elected or
appointed to the Board of Directors.

 

3



--------------------------------------------------------------------------------

ARTICLE III

SHARES AVAILABLE UNDER THE PLAN

 

Subject to adjustment as provided in Article XII, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under this Plan
shall not exceed 500,000. Such Shares may include authorized but unissued Shares
or treasury Shares.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

 

4.1 This Plan shall be administered by the Board’s Compensation Policy Committee
(the “Committee”), or such other committee which shall be composed of
“Non-Employee Directors” within the meaning of Rule 16b-3 under the Exchange Act
as may be designated by the Board. Notwithstanding the foregoing, no Director
who is a Participant under this Plan shall participate in any determination
relating solely or primarily to his or her own Shares, Stock Units or Stock Unit
Account.

 

4.2 It shall be the duty of the Committee to administer this Plan in accordance
with its provisions and to make such recommendations of amendments or otherwise
as it deems necessary or appropriate.

 

4.3 The Committee shall have the authority to make all determinations it deems
necessary or advisable for administering this Plan, subject to the limitations
in Section 4.1 and other explicit provisions of this Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE V

ELIGIBILITY

 

5.1 Each Director who is not an employee of the Company or its affiliates shall
be eligible to defer Fees under Article VI of this Plan and to receive Director
Stock Awards under Article VII of this Plan.

 

5.2 If such Director subsequently becomes an employee of the Company (or any of
its subsidiaries), but does not incur a Separation from Service, such Director
shall (a) continue as a Participant with respect to Fees previously deferred and
(b) cease eligibility with respect to all future Fees, if any, earned while an
employee and with respect to any further Director Stock Awards.

 

5.3 This Section 5.3 shall be effective as of the date the ownership limit of
Article VIII of Host Marriott Corporation’s Articles of Amendment and
Restatement of Articles of Incorporation become effective. Notwithstanding any
other provision to the contrary, a Director shall not be eligible to participate
in the Plan and shall cease to be a Participant, to the extent such Director was
a Participant immediately before the application of this Section 5.3 to such
Director, if the participation of such Director would violate the ownership
limits set forth in Article VIII of Host Marriott Corporation’s Articles of
Amendment and Restatement of Articles of Incorporation.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENT

 

6.1 General Rule. Each Director may, in lieu of receipt of Fees, defer such Fees
in accordance with this Article VI, provided that such Director is eligible
under Article V of this Plan to defer such Fees at the date any such Fees are
otherwise payable.

 

6.2 Timing of Election. Each eligible Director who wishes to defer Fees under
this Plan must make an irrevocable written election prior to the start of the
calendar year for which the Fees would otherwise be paid; provided, however,
that with respect to any election made by a newly-elected or appointed Director,
the following special rule shall apply: The election must be made with respect
to services to be performed subsequent to the election within 30 days after the
date the Director becomes eligible to participate in the Plan. An election by a
Director shall be deemed to be continuing and therefore applicable to Fees to be
paid in future years unless the Director revokes or changes such election by
filing a new election form prior to the start of the calendar year for which the
Fees would otherwise be paid or ceases to be a Participant in accordance with
Section 5.3.

 

6.3 Form of Election. An election shall be made by completing and filing the
specified election form with the Secretary of the Company within the period
described in Section 6.2. At minimum, the form shall require the Director to
specify the following:

 

(a) a percentage of the Fees to be deferred into the Stock Unit Account; and

 

(b) the manner of settlement in accordance with Section 8.2.

 

In the event Directors’ Fees are increased or decreased during any calendar
year, a Participant’s election in effect for such year will apply to the
specified percentage of Fees as increased or decreased.

 

6.4 Establishment of Stock Unit Account. The Company will establish a Stock Unit
Account for each Participant. All Fees deferred pursuant to this Article VI
shall be credited to the Participant’s Stock Unit Account as of the date the
Fees would otherwise have been paid to the Participant (the “Deferral Date”) and
converted to Stock Units as follows: The number of Stock Units shall equal the
deferred Fees divided by the Fair Market Value of a Share on the Deferral Date,
with fractional units calculated to at least three (3) decimal places.

 

6.5 Credit of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall have credited to his or her Stock Unit
Account an additional number of Stock Units equal to (a) the per-share cash
dividend payable with respect to a Share on such dividend payment date, (b)
multiplied by the number of Stock Units held in the Stock Unit Account as of the
close of business on the record date for such dividend, (c) divided by the Fair
Market Value of a Share on such dividend payment date. If dividends are paid on
Shares in a form other than cash, then such dividends shall be notionally
converted to cash, if their value is readily determinable, and credited in a
manner consistent with the foregoing formula and, if their value is not readily
determinable, shall be credited “in kind” to the Participant’s Stock Unit
Account.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

DIRECTOR STOCK AWARDS

 

7.1 Qualification and Amount. Effective as of the annual meeting of Shareholders
on May 14, 1997, Participants will be entitled to receive an annual Director
Stock Award equal to seven hundred and fifty (750) Shares. Commencing with the
annual meeting on May 20, 1999, Participants will be entitled to receive,
effective immediately following each annual meeting of Shareholders, an annual
Director Stock Award equal to the number of Shares derived by dividing (a) the
amount of the annual retainer fee to be paid to Participants for the year in
question by (b) the Fair Market Value of a Share on the date immediately
preceding the date of the annual meeting. Notwithstanding any other provision,
however, a Participant shall not be entitled to receive an annual Director Stock
Award if such award would violate the ownership limits set forth in Section 5.3.

 

7.2 Vesting. A Participant’s annual Director Stock Award will be fully vested
and nonforfeitable when granted.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

SETTLEMENT OF STOCK UNITS AND DIRECTOR STOCK AWARDS

 

8.1 Settlement of Account. The Company will settle a Participant’s Stock Unit
Account in the manner described in Section 8.2 as soon as administratively
feasible following notification of such Participant’s Separation from Service.

 

8.2 Payment Options. An election filed under Article VI shall specify whether
the Participant’s Stock Unit Account is to be settled by delivering to the
Participant (or his or her beneficiary) the number of Shares equal to the number
of whole Stock Units then credited to the Participant’s Stock Unit Account, in
(a) a lump sum, or (b) substantially equal annual installments over a period not
to exceed ten (10) years. If, upon lump sum distribution or final distribution
of an installment, less than one whole Stock Unit is credited to a Participant’s
Stock Unit Account, cash will be paid in lieu of fractional shares on the date
of such distribution

 

8.3 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
and paid in installments, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Section 6.5.

 

8.4 In Kind Dividends. If any “in kind” dividends were credited to the
Participant’s Stock Unit Account under Section 6.5, such dividends shall be
payable to the Participant in full on the date of the first distribution of
Shares under Section 8.2.

 

8.5 Conversion and Payment of Director Stock Awards. The Company will convert
Director Stock Awards into Shares upon a Participant’s Termination of Service.
The Company will distribute Director Stock Awards, pursuant to the Participant’s
written, irrevocable election submitted in advance of the grant of each Director
Stock Award, in either (a) one lump-sum distribution or (b) substantially equal
annual installments over a ten (10) year period.

 

8.6 Voting and Dividend Rights. A Participant will have voting and dividend
rights with respect to the Shares attributable to the conversion of Director
Stock Awards once converted in accordance with Section 8.5 whether or not some
or all of the Shares have been distributed to the Participant.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

SPECIAL ONE-TIME DIRECTOR STOCK AWARDS

 

9.1 Special One-Time Director Stock Awards. Subject to Section 9.2, Participants
who are Directors as of May 1, 1997, will receive a Special One-Time Director
Stock Award as follows:

 

Name of Director

--------------------------------------------------------------------------------

  

Special One-Time
Director Stock Award

--------------------------------------------------------------------------------

R. Theodore Ammon

   4,000 Shares

Robert M. Baylis

   7,000 Shares

Ann Dore McLaughlin

   7,000 Shares

Harry L. Vincent, Jr.

   7,000 Shares

 

9.2 Vesting. An eligible Participant’s Special One-Time Director Stock Award
will become vested and nonforfeitable with respect to ten percent (10%) of the
Special One-Time Director Stock Award for each Year of Service completed by such
Participant, including Years of Service prior to the date of grant of the
Special One-Time Director Stock Award. A Participant’s Special One-Time Director
Stock Award will become fully vested and nonforfeitable upon the Participant’s
death or Disability.

 

9.3 Conversion and Payment of Special One-Time Director Stock Awards. The
Company will convert Special One-Time Director Stock Awards into Shares upon an
eligible Participant’s Separation from Service. The Company will distribute
Special One-Time Director Stock Awards, pursuant to the Participant’s written,
irrevocable election submitted to the Secretary of the Company by May 14, 1997,
in either (a) one lump-sum distribution or (b) substantially equal annual
installments over a ten (10) year period.

 

10



--------------------------------------------------------------------------------

ARTICLE X

UNFUNDED STATUS

 

The interest of each Participant in any Fees deferred under this Plan (and any
Stock Units or Stock Unit Account relating thereto) or in any Director Stock
Award or in any Special One-Time Director Stock Award shall be that of a general
creditor of the Company. Stock Unit Accounts, and Stock Units (and, if any, “in
kind” dividends) credited thereto, Director Stock Awards and Special One-Time
Director Stock Awards shall at all times be maintained by the Company as
bookkeeping entries evidencing unfunded and unsecured general obligations of the
Company.

 

11



--------------------------------------------------------------------------------

ARTICLE XI

DESIGNATION OF BENEFICIARY

 

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive the Shares described in Sections 8.2, 8.5 or 9.3 in the
event of such Participant’s death. The Company may rely upon the beneficiary
designation last filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death.

 

12



--------------------------------------------------------------------------------

ARTICLE XII

ADJUSTMENT PROVISIONS

 

In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares such that an adjustment is determined by the Board or Committee
to be appropriate to prevent dilution or enlargement of Participants’ rights
under this Plan, then the Board or Committee will make an adjustment, if any,
determined in its sole discretion to be appropriate or necessary, in the number
or kind of Shares to be delivered upon settlement of Stock Unit Accounts,
Director Stock Awards or Special One-Time Director Stock Awards under Articles
VIII or IX.

 

13



--------------------------------------------------------------------------------

ARTICLE XIII

PLAN CONSTRUCTION

 

It is the intent of the Company that this Plan comply in all respects with
applicable provisions of Rule l6b-3 under the Exchange Act in the connection
with the deferral of Fees so that Participants will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder. Any contrary
interpretation of the Plan shall be avoided.

 

14



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

 

14.1 No Right to Continue as a Director. Nothing contained in this Plan will
confer upon any Participant any right to continue to serve as a Director.

 

14.2 No Shareholder Rights Conferred. Except for dividend equivalents under
Section 6.5 and voting and dividend rights under Section 8.6, nothing contained
in this Plan will confer upon any Participant any rights of a shareholder of the
Company unless and until Shares are in fact converted, issued or transferred to
such Participant in accordance with Article VIII.

 

14.3 Change to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of shareholders or Participants, except
that any such action will be subject to the approval of the Company’s
shareholders at the next annual meeting of shareholders having a record date
after the date such action was taken if such shareholder approval is required by
any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Shares may then be listed or quoted or
if the Board determines in its discretion to seek such shareholder approval.
Notwithstanding anything to the contrary in the Plan, if and to the extent the
Company shall determine that the terms of the Plan may result in the failure of
the Plan, or amounts deferred by or for any Participant under the Plan, to
comply with the requirements of Section 409A of the Code, or any applicable
regulations or guidance promulgated by the Secretary of the Treasury in
connection therewith, the Company shall have authority to take such action to
amend, modify, cancel or terminate the Plan or distribute any or all of the
amounts deferred by or for a Participant, as it deems necessary or advisable,
including without limitation:

 

(i) Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

 

(ii) Immediate payment to the Participant of the amount otherwise payable to
such Participant.

 

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

 

14.4 Consideration. The consideration for Shares issued or delivered in lieu of
payment of Fees will be the Director’s service during the period to which the
Fees paid in the form of Shares related.

 

15



--------------------------------------------------------------------------------

14.5 Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with this Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities or tax law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, the Company’s Articles of
Amendment and Restatement of Articles of Incorporation, or contractual
obligations of the Company, until the Company is satisfied that such laws,
regulations and other obligations of the Company have been complied with in
full. Certificates representing Shares delivered under the Plan will be subject
to such stop-transfer orders and other restrictions as may be applicable under
such laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

14.6 Limitations on Transferability. Stock Units, Director Stock Awards, Special
One-Time Director Stock Awards and any other right under the Plan that may
constitute a “derivative security’ as generally defined in Rule 16a-l(c) under
the Exchange Act will not be transferable by a Participant except by will or the
laws of descent and distribution (or to a designated beneficiary in the event of
a Participant’s death); provided, however, that such rights may be transferred
to one or more trusts or other beneficiaries during the lifetime of the
Participant in connection with the Participant’s estate planning, but only if
and to the extent then permitted under Rule 16b-3 and consistent with the terms
of this Plan (including, but not limited to, the requirements of Section 5.3),
the registration of the offer and sale of Shares on Form S-8 or a successor
registration form of the Securities and Exchange Commission. Stock Units,
Director Stock Awards, Special One-Time Director Stock Awards and other rights
under the Plan may not be pledged, mortgaged, hypothecated or otherwise
encumbered, and shall not be subject to the claims of creditors.

 

14.7 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law, to the extent applicable, other laws (including those governing
contracts) of the State of Maryland, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

14.8 Plan Termination. Unless earlier terminated by action of the Board or
Executive Committee of the Board, the Plan will remain in effect until such time
as no Shares remain available for delivery under the Plan and the Company has no
further rights or obligations under the Plan.

 

16



--------------------------------------------------------------------------------

CERTIFICATE OF SECRETARY

 

I, the undersigned secretary of Host Marriott Corporation (the “Corporation”),
do hereby certify that the attached copy of the Host Marriott Corporation
Non-Employee Directors’ Deferred Stock Compensation Plan as amended and restated
(the “Plan”) is a true and correct copy of the Plan and that there have been no
amendments or modifications to the Plan that are not reflected in this copy.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal of Host Marriott
Corporation as of the      day of December, 2004.

 

 

Elizabeth A. Abdoo

Secretary

 

17